Citation Nr: 1629390	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  07-28 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for the service-connected left ankle injury with degenerative joint disease (djd) in excess of 20 percent disabling prior to June 11, 2015 and in excess of 30 percent disabling thereafter, to include entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from April 1964 to July 1966.  He had additional duty with the Army Reserve.

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Roanoke, Virginia, Regional Office (RO).

In a May 2006 decision, the RO denied an increased disability rating for the Veteran's left ankle injury residuals with djd.  In February 2010, the RO determined that new and material evidence had not been received to reopen his claim of entitlement to service connection for right shoulder disability.  In June 2010, the Board remanded the Veteran's appeal to the RO for additional action.

In August 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.

In December 2011, the Board last remanded the issue for further development.

A November 2015 rating decision increased the rating of the left ankle injury with djd to 30 percent disabling, effective June 11, 2015 and granted service connection for scar, left ankle, status post reconstructive stabilization surgery assigning a noncompensable rating, effective April 5, 2012.

In a prior remand, the Board reframed the issue to include entitlement to a TDIU in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (finding that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that all available records are of record and that VA has assisted the Veteran by obtaining VA opinions regarding all relevant questions.  See generally 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran and his representative assert that the January 2016 VA examination is inadequate.  (See January 2016 Written Statement).  The examiner was specifically requested to review the claims file in the December 2011 Board remand.  The RO also stated to the examiner in the examination request that "[t]he Veteran has important information in his or her electronic claims folder in VBMS and Virtual VA.  Please review both folders and state that they were reviewed in your report.  Additional remarks for the examiner: Per Board of Veterans' Appeals (BVA) remand dated 12/15/2011, a VA examination evaluating the service-connected left ankle injury residuals with degenerative joint disease was conducted on 04/05/2012 wherein it was noted that the veteran experiences neuropraxia of the left lower extremity (foot and ankle instability); however, a neurological examination was not conducted to fully evaluate this condition.  Therefore, we are now requesting a peripheral nerve (neurological) examination to determine whether the veteran exhibits left lower extremity neurological symptomatology.  As this examination is requested in conjunction with the 12/15/2011 BVA remand, the claims file should be reviewed by the examiner."

However, the January 2016 examiner marked that he did not review the claims file.  Further, although the VA examinations note that the Veteran has been on Social Security Disability for another disability, the examiners did not adequately address whether the ankle disability separately address the impact of the ankle disability on unemployability as requested.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).

A remand by the Board confers on a claimant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall, 11 Vet. App. at 271.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Therefore, a remand is necessary.

Further, the record reflects that the Veteran filed a workers' compensation claim.  (See June 2015 VA examination).  These records are relevant to his TDIU claim and must be sought on remand.

On remand, the RO must obtain all VA treatment records.  The record reflects that the Veteran obtained private treatment from Galax Hospital in Galax, Virginia; Baptist Hospital in Winston Salem, NC; and University Virginia Hospital.  It is also unclear whether the claims file contains the complete treatment records from Abingdon Orthopedic Associates.


Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any relevant treatment records pertaining to his service-connected left ankle injury.  Then, take appropriate steps to secure copies of any treatment records identified by the Veteran which are not currently in the file, including all VA treatment records and any private treatment records for which he has furnished the necessary authorization.

2.  Make arrangements to obtain a copy of the records from his worker's compensation claim.

3.  Thereafter, schedule the Veteran for a VA examination for compensation purposes to address the current nature and severity of his service-connected left ankle injury residuals.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

The claims file should be made available to and be reviewed by the examiner in conjunction with the examination. 

The examiner should specifically state whether the Veteran exhibits either left ankle ankylosis and/or any associated left lower extremity neurological symptomatology from his service-connected disability.  (In other words, the examiner should try to separate out the symptomatology from the service-connected ankle from any other non-service connected disability, such diabetic neuropathy).  Also, please fully examine the nature of his neuropraxia of the left lower extremity (foot and ankle instability).

The examiner should fully describe the functional limitation that results from the Veteran's left ankle injury residuals, to include any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of his left ankle should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided. 

The examiner should express an opinion as to the impact of the Veteran's service connected disabilities upon his employability. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  Next, review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

5.  Finally, readjudicate the claim on appeal.  If the benefit(s) sought on appeal remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






